     Case 8:21-cv-01206-JVS-JDE Document 14 Filed 08/17/21 Page 1 of 1 Page ID #:430



 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10    Terisa Guthrie                 )                 SACV 21-01206JVS(JDEx)
                                     )
11                                   )                 ORDER OF DISMISSAL UPON
                Plaintiff,           )
12                                   )                 SETTLEMENT OF CASE
           v.                        )
13                                   )
                                     )
14    FCA US LLC, et al,             )
                                     )
15              Defendant(s).        )
                                     )
16    ______________________________ )
17
18          The Court having been advised by the plaintiff that the above-entitled action has
19    been settled and defendant’s offer of judgment accepted,
20          IT IS ORDERED that this action be and is hereby dismissed in its entirety
21    without prejudice to the right, upon good cause being shown within 45 days, to reopen
22    the action if settlement is not consummated.
23
24    DATED: 8/17/21                                 ___________________________
25                                                      James V. Selna
                                                     United States District Judge
26
27
28
